Order entered February 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00931-CR

                       DELFINO GUADIANA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-34752-U

                                      ORDER

      Before the Court is the State’s February 16, 2022 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order. This case is at issue and will be set in

due course.



                                               /s/   ERIN A. NOWELL
                                                     JUSTICE